Citation Nr: 1731262	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  06-15 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUES

1. Entitlement to an initial compensable disability rating prior to May 16, 2003, and a rating in excess of 10 percent thereafter, for patellofemoral syndrome of the right knee.

2. Entitlement to an initial disability rating in excess of 40 percent for limitation of extension of the right knee.

3. Entitlement to an initial compensable disability rating of 10 percent for service-connected patellofemoral syndrome of the right knee, to include instability from May 1, 2009.


REPRESENTATION

Veteran represented by:	John F. Cameron, Attorney at Law


ATTORNEY FOR THE BOARD

Saudiee Brown, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1985 to January 1994.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2004 and March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Offices (ROs).  The appeal is presently under the jurisdiction of the RO in Montgomery, Alabama.  In the August 2004 decision, in pertinent part, the RO granted service connection for patellofemoral syndrome of the right knee, assigning an initial noncompensable disability rating.  The Board remanded this matter in April 2009.  In the March 2010 rating decision, the RO granted an increased rating of 10 percent for the Veteran's patellofemoral syndrome of the right knee, effective May 16, 2003, and assigned a separate 40 percent disability rating for limitation of extension of the right knee, effective from July 7, 2009.  

In a May 2010 decision, the Board denied entitlement to service connection for an increased evaluation for patellofemoral syndrome of the right knee.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In October 2011, the Court issued a Joint Motion for Remand vacating the Board's denial of entitlement to an increased evaluation for patellofemoral syndrome of the right knee and remanded that issue for further proceedings.  

The Board subsequently remanded that issue in February 2012.  The Board then remanded both issues in May 2016.  The Board notes that the Veteran's implied claim for individual unemployability was considered by the RO and granted in a May 2017 decision, effective June 30, 2009 to April 13, 2017.  The RO noted that after that date, individual unemployability was moot because the Veteran's combined evaluation for compensation was 100 percent.  Therefore, the Board will not consider individual unemployability in this decision.  



FINDINGS OF FACT

1. Prior to May 16, 2003, the Veteran's patellofemoral syndrome of the right knee was manifested by flexion limited to 60 degrees and pain.  After May 16, 2003, the Veteran's patellofemoral syndrome of the right knee is manifested by flexion limited to 45 degrees and pain, instability, swelling, tenderness and weakness.

2. The Veteran's right knee limitation of extension is manifested by extension limited to 30 degrees, pain, instability, swelling, tenderness, weakness, decreased endurance, fatigability, incoordination, and similar problems.

3. From May 1, 2009, the Veteran's right knee instability has been characterized by slight lateral instability. 


CONCLUSIONS OF LAW

1. Prior to May 16, 2003, the criteria for a compensable disability rating for the service-connected patellofemoral syndrome of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.1, 4.3, 4.7, 4.10, 4.14, 4.21, 4.59, 4.71a, Diagnostic Code 5260 (2016).

2. After May 16, 2003, the criteria for a disability rating higher than 10 percent for the service-connected patellofemoral syndrome of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.1, 4.3, 4.7, 4.10, 4.14, 4.21, 4.59, 4.71a, Diagnostic Code 5260.

3. Throughout the duration of the appeal, the criteria for a disability rating greater than 40 percent for right knee limitation of extension have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, Part 4, §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5261 (2016).

4. From May 1, 2009, the criteria for an initial compensable disability rating of 10 percent for service-connected patellofemoral syndrome of the right knee, to include instability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.1, 4.3, 4.7, 4.10, 4.14, 4.21, 4.59, 4.71a, Diagnostic Codes 5257 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016).  The claim of entitlement to an initial compensable disability rating of 10 percent for service-connected patellofemoral syndrome of the right knee, to include instability from May 1, 2009 has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome of this decision, no conceivable prejudice to the Veteran could result from this decision regarding this claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

As to the Veteran's claims of entitlement to an initial compensable disability rating prior to May 16, 2003, and a rating in excess of 10 percent thereafter, for patellofemoral syndrome of the right knee, and entitlement to an initial disability rating in excess of 40 percent for limitation of extension of the right knee, VA's duty to notify was satisfied by a letter dated in October 2003 and March 2006.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Here, the Veteran's increased rating claims arise from his disagreement with the initial evaluation that was assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) ((section 5103(a) notice is no longer required after service-connection is awarded).

VA has a duty to assist the Veteran in the development of the claim.  The claims file includes service treatment records (STRs), VA medical records, and the statements of the Veteran in support of his claim.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain.

The Board also notes that actions requested in the prior remands have been undertaken.  Indeed, VA examinations, supplemental VA examiner opinions, and additional private and VA medical records were provided.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

VA examinations were obtained in July 2004, July 2009, June 2010, and April 2017.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the Veteran has been afforded adequate VA examinations and opinions.  The reports include a clinical examination, diagnostic testing, and the Veteran's reported symptoms.  The reports provide findings and adequate rationale relevant to the criteria for service connection. 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  Essentially, all available evidence that could substantiate these claims has been obtained.

II.	Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where, as here, the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App, 119 (1999).  Further, in determining the appropriate disability rating, the Board must consider whether the case should be referred for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.   38 C.F.R. § 4.45 (2016). 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all of the evidence in the record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Analysis

Initially, the evidence does not reflect, and the Veteran does not assert, that he experienced any ankylosis, dislocation or removal of semilunar cartilage, impairment of the tibia or fibula, or genu recurvatum.  As such, Diagnostic Codes 5256, 5258, 5259, 5262, and 5263 are not applicable and will not be discussed herein.  See 38 C.F.R. § 4.71a.

The appropriate diagnostic codes for rating limitation of motion of the right and left knees are Diagnostic Codes 5260 and 5261.  38 C.F.R. § 4.71a.  Normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.  In VAOPGCPREC 9-2004, the VA General Counsel interpreted that when considering Diagnostic Codes 5260 and 5261 together with 38 C.F.R. § 4.71, a Veteran may receive a rating for limitation in flexion only, limitation of extension only, or, if the 10 percent criteria are met for both limitations of flexion and extension, separate ratings for limitations in both flexion and extension under Diagnostic Code 5260 (leg, limitation of flexion) and Diagnostic Code 5261 (leg, limitation of extension).

Under Diagnostic Code 5260, limitation of knee flexion is rated 30 percent disabling where flexion is limited to 15 degrees; 20 percent disabling where flexion is limited to 30 degrees; 10 percent disabling where flexion is limited to 45 degrees; and noncompensable where flexion is limited to 60 degrees.  38 C.F.R. § 4.71a.  

Under Diagnostic Code 5261, limitation of knee extension is rated 50 percent disabling where extension is limited to 45 degrees; 40 percent disabling where extension is limited to 30 degrees; 30 percent disabling where extension is limited to 20 degrees; 20 percent disabling where extension is limited to 15 degrees; 10 percent disabling where extension is limited to 10 degrees; and noncompensable where extension is limited to 5 degrees.  38 C.F.R. § 4.71a.

The Board notes that assigning multiple ratings for the Veteran's knee disabilities based on the same symptoms or manifestations would constitute prohibited pyramiding.  38 C.F.R. § 4.14 (2016).  However, lateral instability of the knee may be rated separately under Diagnostic Code 5257.

Under Diagnostic Code 5257, a 10 percent rating is in order if there is slight recurrent subluxation or lateral instability.  A 20 percent rating is in order if there is moderate recurrent subluxation or lateral instability, and a 30 percent rating is in order if there is severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a.

The Veteran's service-connected patellofemoral syndrome in the Veteran's right knee is currently rated as noncompensable prior to May 16, 2003, and 10 percent disabling after May 16, 2003, under Diagnostic Code 5260 based on limitation of flexion.  38 C.F.R. § 4.71a.  Limitation of extension of the Veteran's right knee is currently rated as 40 percent disabling under Diagnostic Code 5261.  Id.  The Veteran's is not currently assigned a compensable disability rating for service-connected patellofemoral syndrome of the right knee, to include instability.

Service treatment records show that the Veteran was examined in September 1993 for his right knee.  Upon examination, the Veteran had minimal swelling and his knee ligaments were stable with no joint line tenderness.  The Veteran was diagnosed with right knee patellofemoral syndrome, chronic, unresolved, and it was determined that the Veteran was not fit for duty and he was honorably discharged.  

In December 2003, the Veteran saw his private physician for his right knee.  The Veteran complained of pain in the back of his right knee.  The physician noted no edema and full extension with pain.  The physician diagnosed the Veteran with right lower extremity pain and a Baker's cyst.  

In July 2004, the Veteran was afforded a VA examination for his claim.  The Veteran reported right knee pain that occurred two days per week, lasting all day.  The Veteran described the pain as scratching, and inside the knee.  The Veteran said it felt like bone-on-bone grinding.  The Veteran denied the knee giving way or locking.  The knee was not tender to palpation and there was no redness or swelling.  Range of motion was extension to 4 degrees and flexion to 125 degrees.  The examiner noted that the flare-ups would cause an additional 25 percent loss of range of motion during aggravation of the right knee pain.  The Veteran stated that he had been receiving treatment for his right knee for the past 14 years.  X-rays showed that the knee was within normal limits.  The examiner diagnosed the Veteran with chronic right knee pain, no cause found.  

In September 2004, the Veteran saw his treating VA physician for his right knee.  The VA physician noted that the knee and ankle joint were normal and that there was crepitation in both knees but the right more than the left.  

In April 2009, the Veteran saw his treating VA physician again for his right knee.  X-rays showed interval development of enthesial change involving the superior anterior aspect of the patella, but an otherwise negative right knee.  The Veteran complained of chronic pain and that it had worsened in the past two to three weeks.  In May 2009, the Veteran's treating VA physician recommended him for a knee brace, and he was diagnosed with osteoarthritis of the right knee.  The Veteran used a cane at the time, had chronic knee pain, crepitus, and his knee was warm to touch.  

In July 2009, the Veteran was afforded another VA examination for his claim.  The Veteran complained of right knee pain, swelling, giving way, and grinding.  The Veteran stated that the condition was progressively worse.  The Veteran asserted that he could only stand for 15 to 30 minutes and could walk for a quarter mile.  The examiner noted crepitus, tenderness, and pain at rest.  There was no ankylosis.  Range of motion was flexion to 86 degrees and extension to 30 degrees.  An MRI of the right knee showed chondromalacia involving the patellofemoral joint and small knee joint effusion.  The Veteran had decreased mobility, problems with lifting and carrying, lack of stamina, weakness and fatigue, decreased strength and pain.      

In June 2010, the Veteran was afforded another VA examination for his claim.  The Veteran asserted that he needed a brace to wear or else his knee would give out, as well as a walking cane to support and prevent any fall.  There was no deformity, incoordination, locking episodes, episodes of dislocation or subluxation or effusion.  On physical examination, the examiner did note that the knee gave way and that there was stiffness, weakness, pain and decreased speed of joint motion.  There was crepitus, tenderness, pain at rest, weakness, and guarding of movement.  Range of motion was flexion to 89 degrees and extension to 4 degrees.  

In January 2013, the Veteran saw his treating VA physician for his claim.  The Veteran complained of chronic pain in the right knee.  The Veteran had restricted range of motion of the right knee with proximal muscle strength of 5/5.  There was mild effusion.  The Veteran was diagnosed with degenerative joint disease in his right knee.  

In October 2014, the Veteran saw his treating VA physician again for his claim.  The Veteran complained of right knee pain.  The Veteran denied joint pain, swelling or deformity.  Extremities showed no edema or swelling.

In January 2016, the Veteran's private physician submitted a letter regarding the Veteran's right knee.  The private physician stated that the Veteran began to experience severe pain in his right knee during service.  The Veteran had x-rays taken but was not informed of these results and was prescribed Felxeril, Valium and an unknown pain medication for his knee and his knee was wrapped.  The Veteran told his physician that one week later his right knee pain was worse with decreased range of motion and that he could barely put any weight on it.  The Veteran said that a VA physician told him his condition was so severe that he would need a total right knee replacement.  Upon physical examination, the private physician noted that the Veteran appeared to be in moderate distress and walked with a slow, coarse, antalgic gait, with an obvious limp favoring his right lower limb.  The Veteran also used a cane.  Crepitus was present and the Veteran was restricted.  Range of motion was flexion to 110 degrees and extension to 160 degrees.  The Board notes that these findings do not correspond with the range of motion of the knee set forth in 38 C.F.R. § 4.71, which establishes that normal flexion of the knee is 140 degrees and normal extension of the knee is to 0 degrees.  38 C.F.R. § 4.71, Plate II.

In April 2017, the Veteran was afforded another VA examination for his claim.  The Veteran stated that since his last VA examination, his knee gave out and that there was increased swelling with a grinding feeling.  The Veteran said he had a constant dull ache to the bottom of the knee cap with daily pain.  The Veteran walked with a cane for stability and the pain worsened when he held his knee in one position, stood for prolonged periods of time and overused his knee.  The Veteran experienced flare-ups with increased activity and keeping his right knee in a prolonged position.  Flare-up pains were reported as sharp.  Range of motion was flexion to 15 degrees and extension to 110 degrees.  Tenderness was noted with palpation to the medial and lateral aspect of the right knee.  There was evidence of crepitus and disturbance of locomotion.  The Veteran could not extend his right knee due to pain and feelings of instability.  The Veteran walked with a limp and used his cane.  There was no ankylosis, recurrent subluxation, recurrent effusion or joint instability.    

Prior to May 16, 2003, and after May 16, 2003, the right knee patellofemoral pain syndrome has not been manifested by symptoms approximating malunion of the tibia and fibula with moderate knee disability or flexion limited to 30 degrees.  The Board notes that although the April 2017 VA examination depicts flexion to 15 degrees, this is only seen once and is not indicative of the Veteran's entire record.  Therefore, the Board will look at the evidence as a whole.  In addition, limitation of extension of the Veteran's right knee has not been manifested by extension limited to 45 degrees.  Finally, the Veteran's right knee patellofemoral pain syndrome has been manifested by slight lateral instability.  

The Veteran's patellofemoral syndrome of the right knee and limitation of extension have been characterized by flexion not worse than 125 degrees and extension to 4 degrees, no evidence or history of recurrent patellar subluxation, no "shin splints", stress fractures, chronic exertional compartment syndrome, meniscal conditions, or scars.  Therefore, the Veteran is not entitled to an initial compensable rating prior to May 16, 2003, for patellofemoral syndrome of the right knee and is not entitled to a 20 percent rating after May 16, 2003, for patellofemoral syndrome of the right knee.  In addition, the Veteran is not entitled to a 50 percent rating for limitation of extension of the right knee.  Finally, the Veteran's right knee instability was characterized by giving way, the use of a knee brace and his subjective comments of feelings of instability, and thus he is entitled to compensable 10 percent disability rating.  

While the Veteran has complained of difficulty ambulating long distances and having an antalgic gait; the Board has considered these complaints with the corresponding Diagnostic Codes and has considered the provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59 (2016).  The Board acknowledges that the Veteran uses a cane and knee brace to alleviate his symptoms.  Although the use of a knee brace is specifically contemplated under the Diagnostic Code 5262, the symptoms corrected/alleviated by the use of it are addressed under Diagnostic Code 5260, 5261 and 5257, and the Board has evaluated the symptomatology as it pertains to the assigned ratings.    

Regarding the Veteran's service-connected patellofemoral syndrome of the right knee, to include instability, the Veteran reported that he experienced instability and giving way.  The Veteran's lay statements are competent evidence of symptomatology which is observable by a lay person.  See Buchanan, 451 F.3d at 1337 (holding that a veteran's statement is competent evidence as to events that are capable of lay observation).  In addition, upon examination, the VA opinions and VA treatment records note that the Veteran's knee showed instability and giving way, and the Veteran was afforded a knee brace.

Accordingly, resolving all reasonable doubt in favor of the Veteran, as is required by law, the Board finds that the Veteran is entitled to a compensable 10 percent disability rating for the Veteran's service-connected patellofemoral syndrome of the right knee, to include instability, and the claim is granted.  38 U.S.C.A. § 5107 (b); Gilbert, 1 Vet. App. at 50.

Regarding the Veteran's service-connected right knee patellofemoral syndrome and limitation of extension, the Veteran has offered his own opinion on the severity of these disabilities.  The Board acknowledges that the Veteran is competent to describe his symptoms without any specialized knowledge or training.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, as a layperson, the Veteran is not competent to diagnose his symptoms as a specific disease, nor is he competent to render a nexus opinion regarding the etiology of any current disorder; both of these determinations require medical expertise.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Board affords more probative weight to the medical opinions and evidence than the Veteran's own contentions.  

The Board has considered the doctrine of giving the benefit of the doubt to the Veteran, under 38 U.S.C.A. § 5107, and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application.  Gilbert, 1 Vet. App. at 54-56.  Therefore, the preponderance of the evidence is against an increased rating; there is no doubt to be resolved.  An initial compensable rating prior to May 16, 2003, for patellofemoral syndrome of the right knee and entitlement to a 20 percent rating after May 16, 2003, for patellofemoral syndrome of the right knee is not warranted.  In addition, entitlement to a 50 percent rating for limitation of extension of the right knee is not warranted.  

Extraschedular Rating

The Board has considered whether referral of the matter for extraschedular consideration is indicated.  There is no objective evidence or allegation that the Veteran's patellofemoral syndrome of the right knee, limitation of extension of the right knee, and right knee instability are manifested by symptoms or impairment not encompassed by the schedular criteria; the requirements for flexion, extension and instability are specifically contemplated by the schedular criteria.  See 38 C.F.R. § 3.321(b); Thun, 22 Vet. App. 111 (2008).  Consequently, those criteria are not inadequate, and referral for extraschedular consideration is not indicated.



ORDER

1. Entitlement to an initial compensable disability rating prior to May 16, 2003, and a rating in excess of 10 percent thereafter, for patellofemoral syndrome of the right knee is denied.

2. Entitlement to an initial disability rating in excess of 40 percent for limitation of extension of the right knee is denied.

3. Entitlement to an initial compensable disability rating of 10 percent for service-connected patellofemoral syndrome of the right knee, to include instability from May 1, 2009 is granted.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


